DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “,preferably punching or punch broaching,” is confusing since it is unclear whether the separating step is a punching step or a punch broaching step.
Regarding claim 2, it is unclear what the scope and the meaning of “two clocked movements”.
	Regarding claim 7, it is unclear what parameters of a height of a punched hole is valuated.
	Regarding claim 10, the expression “A processing installation for carrying the method according to claim 1” is confusing.  It appears that the terms “processing” and “method” have the same meaning.
	Regarding claim 12, claim 12 depends on claim 10 which in turn depends on claim 1 sets forth the sensor unit mounted on the movable punch. If the sensor unit is mounted on the movable punch, then it is unclear how it could be positioned in the hollow die.
	Regarding claim 16, the processing machine as defined in claim 15 comprises a punch.  Then “at least one sensor unit on said processing machine” must be on the punch.  If a sensor unit on the punch, then it is unclear how it can detect one active surface of the punch. Furthermore, it is unclear what parameters the sensor in claim 16 detects.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Bytow (8,098,923).
Regarding claim 1, Bytow teaches a method for operating a processing installation including a first processing machine 1, said first processing machine comprising at least one movable punch 18 for separating, preferably punching or punch broaching, a workpiece, said method comprising the following steps: 
- contactlessly, detecting a contour of a cut surface produced on said workpiece by said punch by means of at least one sensor unit (22/33) mounted on said processing installation, wherein the detecting is performed in-line in said processing installation and consequently without removing said workpiece 11 from said processing installation, and 
- evaluating the condition of the cut surface on the basis of the data detected by said sensor unit (by an evaluation unit 25).
See Figs. 1-2.
Regarding claim 2, the workpiece rests during a punching process which is between two clocked movements.
Regarding claim 3, a transport means 6 for pushing a workpiece to an end of a support surface 12 is best seen in Fig. 1.
Regarding claim 4, the sensor unit (22/33) moves with a press device 13 vertically.  See Fig. 1.
Regarding claim 5, a tool carrier 13 carries the sensor unit (22/33) and a punch 18 is best seen in Fig. 1.
Regarding claim 6, the punch 18 making a hole on the workpiece and the sensor unit detecting a contour of a cut surface are best seen in Figs. 1-2.
Regarding claim 7, the thickness of the punch hole defines a height (H). The laser beam has a thickness.  When the laser beam traces the edge of the hole, a portion of the laser shines on the entire thickness of the hole.  Therefore, the sensor unit detect at least 50% of the height (H).
Regarding claim 8, the sensor unit detecting the cut region 31 is best seen in Fig. 2.
Regarding claim 9, a computing unit 24 is best seen in Fig. 1.
Regarding claim 17, the sensor unit using a system of a laser beam 22 and a reflector 23 which is an optical system.
Regarding claim 10, Bytow teaches a processing installation for carrying out the method according to claim 1, comprising: 
- a first processing machine 1 including at least one movable punch 18 for separating a workpiece, and 
- at least one sensor unit (22/23)  on said processing installation which is configured to contactlessly, detect a contour 31 of a cut surface produced by said punch  on said workpiece and which is arranged for detecting in-line in said processing installation.
See Figs. 1-2.
Regarding claim 11, a transport means 6 is best seen in Fig. 1.
Regarding claim 13, the sensor unit 22 is movable with the press device 13.  See Fig. 1.
Regarding claim 14, the processing machine carrying the sensor unit (22/23) comprising a tool carrier 13 for receiving one punch 18 is best seen in Fig. 1.
Regarding claim 18, the sensor unit using a system of a laser beam 22 and a reflector 23 which is an optical system.
Regarding claim 15, Bytow teaches a method for operating a processing machine, the processing machine comprising at least one movable punch for separating and/or forming a workpiece, said method comprising the following steps:  Page 5 of 7Amdt. dated January 13, 2020Attorney Docket No.: 095229-1172566 Preliminary Amendment 
- contactlessly, detecting at least one active surface of said punch with a sensor unit (22/23) mounted on said processing machine, wherein the detecting is performed during production with said processing machine and thus without removing said punch from said processing machine, and 
- evaluating the condition of said active surface (by an evaluation unit 25) based on the data detected by said sensor unit.
See Figs. 1-2.
Regarding claims 16, a punch 18 and a sensor unit (22/23) are best seen in Fig. 1. The sensor unit detects an active surface (cutting surface) of the punch by measuring a punched holed.
Regarding claims 19 and 20, the sensor unit using a system of a laser beam 22 and a reflector 23  which is an optical system.  The sensor unit detects an active surface (punched hole).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bytow (8,098,923).
Regarding claim 12, Bytow teaches a hollow die 16.  Bytow does not teach the sensor unit being arranged in the hollow die.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to position the sensor unit in the hollow die, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Examiner’s Notes
Claims appear to be a literal translation into English from a foreign document and have confusing language.  Claim should be re-written in a clear language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Processing devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724